Citation Nr: 0514765	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  02-17 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a right wrist 
disability, currently evaluated as 10 percent disabling.   

2.  Entitlement to a separate rating for a right ulnar scar.  

3.  Entitlement to a compensable evaluation for multiple 
surgical scars.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
multiple sclerosis (MS).  

5.  Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1952 to February 1957.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In March 2005, the veteran and his wife appeared before the 
undersigned Veterans Law Judge and gave testimony in support 
of his claim.  

As to the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for MS, the Board points out that subsequent to 
the initial April 5, 1996 denial of service connection for 
MS, the RO found that no new and material evidence had been 
received to reopen the claim on April 19, 1996, May 02, 1996, 
May 10, 1996, June 04, 1996 and July 30, 1996.  Since the 
time period of one year from the date of the initial denial 
had not occurred, the subsequent denials were in actuality 
actions confirming the initial denial, and thus, the Board 
will address the matter under those circumstances.  


 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The appellant's service-connected right wrist condition 
is manifested by subjective complaints of pain, with no more 
than slight limitation of motion, and degenerative joint 
disease as shown by X-ray.  

3.  The appellant does not have ankylosis of the right wrist.  

4.  The veteran's right ulnar scar is tender and sore.  

5.  The veteran's multiple surgical scars are not 
superficial, poorly nourished, or painful, do not cause 
limited motion, and do not cover an area of 144 square inches 
or greater.  

6.  On April 05, 1996, the RO denied service connection for 
MS.  That denial was confirmed and continued on April 19, 
1996, May 02, 1996, May 10, 1996, June 04, 1996 and July 30, 
1996.   

7.  The evidence received since the last final denial on any 
basis, in July 1996, considered in conjunction with the 
record as a whole, is not cumulative or duplicative of the 
evidence previously considered, and is so significant that it 
must be considered in order to decide fairly the merits of 
the claim for service connection for MS.  

8.  The record does not contain competent clinical evidence 
which establishes that the veteran has MS that was incurred 
in service. 


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess 
of 10 percent for a right wrist disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.14, 4.20, 4.40, 4.45, and 4.71a, Diagnostic Codes 
5003, 5215 (2004).  

2.  The criteria for a separate compensable 10 percent rating 
for a residual scar on the right wrist have been met.  38 
C.F.R. §§ 4.14, 4.118, Diagnostic Code 7804 (2002 and 2004); 
Esteban v. Brown, 6 Vet. App. 259 (1994).

3.  The criteria for a compensable evaluation for multiple 
surgical scars have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7802- 7804 (2004); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (2002).  

4.  The unappealed RO determination on July 30, 1996, which 
confirmed and continued the denial of service connection for 
MS is final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 
C.F.R. § 3.104(a) (2004).  

5.  New and material evidence has been received to reopen the 
claim for service connection for MS.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).  

6.  Multiple sclerosis was not incurred in or aggravated by 
active service; nor may multiple sclerosis be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in October 2002, 
October 2003, and in May 2004, apprised the appellant of the 
information and evidence necessary to substantiate his claim, 
which information and evidence, if any, was needed from him, 
and which information and evidence, if any, VA will attempt 
to obtain on his behalf.  He was also requested to provide 
any evidence which he could obtain himself and send it to VA.  
As such, the Board finds that the letters satisfied VA's duty 
to notify the appellant, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice compliant with 
38 U.S.C.A. § 5103 was provided after the September 2001 
denial of the claim.  Nevertheless, the Court in Pelegrini II 
noted that such requirement did not render a rating decision 
promulgated prior to providing the appellant full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service private 
and VA medical records, to include reports of VA examination.  
The appellant has had a personal hearing on appeal.  The 
Board has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record.  In this regard, the Board notes that the 
RO has made attempts to secure records identified by the 
veteran from several sources.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim on these issues.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Increased evaluations

Laws and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Under the criteria for limitation of motion of the wrist, a 
10 percent disability evaluation is assigned for either the 
major or minor hand with dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm.  38 C.F.R. § 
4.71a, Diagnostic Code 5215 (2004).  Normal dorsiflexion of 
the wrist is from 0 to 70 degrees, and normal palmar flexion 
is from 0 to 80 degrees.  38 C.F.R. § 4.71, Plate I (2004).  
Normal ulnar deviation of the wrist is from 0 to 45 degrees, 
and normal radial deviation is from 0 to 20 degrees.  Id.

During the pendency of this appeal, changes were made to the 
Schedule for Rating Disabilities for scars, as set forth in 
38 C.F.R. § 4.118.  Where the law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the Board must consider all versions.

Under the old criteria, a 10 percent disability evaluation 
was warranted for a scar which was superficial, poorly 
nourished, with repeated ulceration or which was superficial, 
tender, and painful on objective demonstration. 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804 (2002).  Under the new 
criteria, effective August 30, 2002, a 10 percent disability 
evaluation is warranted for scars, other than head, face or 
neck, that are superficial and that do not cause limited 
motion, covering an area or areas of 144 square inches or 
greater, or for scars that are superficial and unstable, or 
for scars that are superficial and painful on examination.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Codes 7802-7804 
(2004).  

The evidence of record shows that the appellant is right-
handed, so impairment of his right wrist is rated as 
impairment of the major upper extremity.  Diagnostic Codes 
5214 and 5215 rate impairment of the wrist.  Under Diagnostic 
Code 5215, the only available schedular evaluation for 
limitation of motion of the wrist is 10 percent for either 
the minor or major extremity, and that requires either 
dorsiflexion of less than 15 degrees or palmar flexion 
limited in line with the forearm.  A higher rating requires 
ankylosis.  See 38 C.F.R. § 4.71a, Code 5214.  

Normal range of motion of the wrist is: dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees.  38 C.F.R. § 4.71, Plate I.  

The Evidence

In February 1964, service connection was granted for a right 
wrist disability and for multiple surgical scars.  This was 
based on service medical records which showed treatment for a 
painful right wrist, and performance of an excision of the 
distal fragments of the ulnar styloid in December 1956.  In 
May 1955, the veteran had multiple lipomas of the right arm, 
left leg and both flanks surgically removed.  The RO also 
considered a January 1964 VA examination report which showed 
a 4"by 1/4" scar on the ulnar side of the right wrist with 
palmar flexion from 0 to 80 degrees and dorsal flexion from 0 
to 75 degrees.  It was noted that there were multiple scars 
due to the excision of the lipomatas which were asymptomatic.  
Both disabilities were assigned noncompensable evaluations.  
In February 2001, the veteran sought increased evaluations 
for these disabilities.  

The veteran was examined by VA for scars in June 2001.  The 
examiner indicated that the medical records were not 
available for review.  The examiner noted a 5 cm. scar in the 
right ulnar area.  It was reported that the veteran had no 
complaints of pain or discomfort of the scar tissues involved 
of the upper or lower extremities.  The veteran had a 6 cm. 
scar of the right chest which was well-healed.  There was no 
breakdown of scar tissue.  The veteran had multiple scars of 
the bilateral upper extremities which were 3 to 4 cm. in 
length.  The veteran was noted to have a midline surgical 
scar of the abdomen that was 27 cm. in length and a 
perpendicular scar on the right side of the right upper 
quadrant which is 13 cm. in length.  It was noted that all 
scars were well healed, with no breakdown of tissue.  The 
examiner stated that there was disfiguring from scar tissue 
with no ulcerations or breakdown of skin tissue.  The 
examiner reported that there did not appear to be underlying 
tissue loss at the present time.  The diagnosis was, multiple 
scars of the upper and lower extremities including chest for 
removal and excision of lipomata and also scar from residual 
fracture of the ulna bone.  

On VA orthopedic examination in June 2001, the examiner noted 
that the veteran had a scar distally with minimal tenderness 
and soreness.  He had 10 degrees of palmar and dorsal 
flexion.  He could dorsiflex to 20 degrees and palmar flex to 
45 degrees.  X-rays showed degenerative joint disease.  The 
diagnosis was, post-operative fracture, right ulna.  

In September 2001, the RO increased the veteran's rating for 
his right wrist to 10 percent disabling under DC 5215, and 
confirmed and continued the noncompensable evaluation for 
scars.  

In March 2002, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  He stated that he had multiple scars around his belt 
line, and his arms.  He stated that his scars are tender, 
numb and depressed.  He reported that some of the scars are 
disfiguring.  He stated that he has pain in his wrist and 
that he was told by a physician that he has non union of the 
ulna where it attaches to the hand.  A complete transcript is 
of record.  

In an August 2003 letter, a private examiner noted that the 
veteran had lipomas and fibroadenomas with involvement of the 
buttocks and perineum.  It was reported that his disability 
caused pain with sitting on the lipomas.  

The veteran was examined by VA in November 2003.  He 
complained of occasional itching of his scars and an 
occasional pulling sensation.  Examination showed multiple 
scars of the right forearm, ranging from 2 centimeters to 7 
centimeters in length and were 0.5 centimeters wide.  Scars 
of the abdomen were from 3 to 5 centimeters long and were 0.5 
centimeters in width.  A scar of the right upper thigh was 4 
centimeters long and 0.5 centimeters in width.  Three scars 
of the lower abdomen were from 2 to 6 centimeters in length 
and were 0.5 centimeters in width.  The examiner stated that 
there was no tenderness over any of the scars, no adherence 
to underlying tissue, no ulceration or breakdown in the skin, 
no depression or elevation and no abnormal texture.  It was 
noted that the scars were superficial with no inflammation, 
edema or keloid formation.  The scars were hypopigmented with 
no areas of induration and inflexibility of the skin in the 
area of the scars.  It was noted that there was no limitation 
of function by the scars.  The diagnosis was, removal of 
lipoma with residual scar formation.  

VA outpatient treatment records dated in 2001 to 2004 show 
complaints and treatment for right wrist pain.  

The Board notes that the veteran was granted service 
connection for impairment of the ulnar nerve, and a 30 
percent rating was assigned under DC 8616, in April 2004.  
 
Discussion

A.	A Right Wrist Disability.  

The veteran is receiving a rating of 10 percent for his right 
wrist disability, which is the maximum allowable under 
Diagnostic Code 5215.  Motion of the right wrist has been 
noted as palmar flexion to 80 degrees and dorsal flexion to 
75 degrees.  The evidence shows therefore no more than slight 
limitation of motion of the veteran's right wrist.  The range 
of motion findings do not approach the criteria necessary for 
a compensable evaluation.  The 10 percent evaluation 
therefore adequately compensates him for his disability to 
include any pain or weakness manifested by his disability.  

In regard to pain and weakness, the Board notes that the 
veteran has reported pain and weakness of the right wrist.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The Board notes, however, that the 
DeLuca standards noted above do not apply when a veteran is 
at the maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston, 10 Vet. App. at 
85.

If the appellant's wrist were ankylosed, an increased rating 
could be assigned under Diagnostic Code 5214.  However, the 
medical evidence does not show any ankylosis of the right- 
wrist.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(defining ankylosis as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure").  As 
previously discussed, the appellant's right wrist is not 
immobile, as he has the ability to move it.  Therefore, 
consideration of a rating under Diagnostic Code 5214 is not 
warranted.  

The medical evidence also shows degenerative joint disease on 
VA X-rays in June 2001.  Evaluations under Diagnostic Code 
5010 for post-traumatic arthritis are based on the criteria 
for Code 5003 (degenerative arthritis), and rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint involved.  See 38 
C.F.R. § 4.71a, Codes 5200, et. seq.  For the purpose of 
rating disability by arthritis, the wrist is considered a 
major joint.  38 C.F.R. § 4.45(f) (2004).  A 20 percent 
disability rating can be assigned where there is X- ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  The appellant is service-connected for one 
major joint only, that is, one wrist, and that would warrant 
a 10 percent rating only under Diagnostic Code 5003.  
However, a rating of 10 percent under Diagnostic Code 5003 is 
granted for a major joint affected by limitation of motion 
only where the limitation of motion is not compensable under 
the appropriate diagnostic code.  The appellant is already 
receiving a compensable rating for limitation of wrist 
motion, and another rating cannot be assigned under 
Diagnostic Code 5003 because that would amount to 
compensating him twice for the same symptomatology.  38 
C.F.R. § 4.14 (2004).

As previously discussed the appellant's right wrist condition 
is manifested by subjective complaints of pain, slight 
limitation of range of motion, and degenerative joint 
disease.  The appellant's right wrist disorder does not 
warrant an increased rating pursuant to 38 C.F.R. § 4.63 
(2004).  There is no objective medical evidence to indicate 
the absence of effective function of the right hand other 
than that which would be equally well served by an amputation 
stump at the site of election below the elbow.  Therefore, 
the appellant is not entitled to an increased rating pursuant 
to 38 C.F.R. § 4.63 (2003).

Although the Board sympathizes with the appellant's 
difficulties due to his wrist disorder, the Board is 
constrained to abide by VA regulations.  The Secretary has 
determined that the maximum disability rating for limitation 
of motion of the wrist is 10 percent, and this evaluation 
encompasses a level of compensation for persistent symptoms 
due to this disorder, any functional loss that would result 
from this disorder, and for any impairment in earning 
capacity due to these symptoms and functional loss.  Without 
ankylosis of the wrist, he simply is not entitled to a 
schedular disability rating higher than 10 percent.  The 
appellant does not meet these criteria, and there is no 
reasonable doubt on this matter that could be resolved in his 
favor.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  

B.	A Separate Rating for a Right Ulnar Scar

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.

The applicable rating criteria for evaluating scars is found 
at 38 C.F.R. § 4.118. Further, the Board notes that the 
rating criteria for evaluating skin disorders, including 
scars, was revised, effective August 30, 2002.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7833.  Essentially, scars that 
are painful on objective demonstration warrant a compensable 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2001 and 
2004).  Competent medical evidence shows that on VA joints 
examination in June 2001, the examiner noted that the veteran 
had a scar on his right wrist that was tender and sore.  This 
objective medical finding reflects that a separate, 
compensable rating is warranted for this scar.  Ratings in 
excess of 10 percent are not warranted, as the scar does not 
exceed 12 square inches (77 sq. cm.).  See 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2004).  

C.  Multiple Surgical Scars

Under the old criteria, a 10 percent disability evaluation 
was warranted for a scar which was superficial, poorly 
nourished, with repeated ulceration or which was superficial, 
tender, and painful on objective demonstration. 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804 (2002).  Under the new 
criteria, effective August 30, 2002, a 10 percent disability 
evaluation is warranted for scars, other than head, face or 
neck, that are superficial and that do not cause limited 
motion, covering an area or areas of 144 square inches or 
greater, or for scars that are superficial and unstable, or 
for scars that are superficial and painful on examination.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Codes 7802-7804 
(2004).

While the veteran has stated that he has tender, numb and 
depressed scars, on objective examination, in June 2001, the 
scars were described as well healed, with no breakdown of 
scar tissue or ulcerations.  The examiner reported that there 
was no underlying tissue loss.  It was also reported that the 
veteran had no complaints of pain or discomfort.  No scar was 
reported to be 144 square inches or greater.  Most recently, 
a VA examiner in November 2003 reported that there was no 
tenderness over any of the scars, no adherence to underlying 
tissue, no ulceration or breakdown in the skin, no depression 
or elevation and no abnormal texture.  It was noted that the 
scars were superficial with no inflammation, edema or keloid 
formation.  The scars were hypopigmented with no areas of 
induration and inflexibility of the skin in the area of the 
scars.  It was noted that there was no limitation of function 
by the scars.  No scar was reported to be 144 square inches 
or greater.  As such, a compensable evaluation for scars is 
not supported by the record.  

Extra Schedular

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2004), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2004).

The Board finds that the veteran's disabilities do not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disabilities subject him to 
frequent periods of hospitalization or that either interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned ratings, as deemed appropriate 
by the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 

New and Material Evidence

In general, RO determinations that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2004).  In the absence of clear and unmistakable 
error, finally denied claims may not be reconsidered except 
on the submission of new and material evidence.  

Under the applicable law, the Secretary of VA must reopen a 
previously and finally disallowed claim when "new and 
material evidence is presented or secured with respect to a 
claim."  38 C.F.R. § 5108 (West 2002).  New and material 
evidence, as defined by regulations in effect prior to August 
29, 2001, is as follows:

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, it was noted that evidence which 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim, may be construed as new and material.  Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

By amendment of 38 C.F.R. § 3.156(a) made in August 2001, the 
definition of "new and material" evidence was changed.  
However, the amendment is applicable only to claims to reopen 
filed on or after August 29, 2001.  Since this claim to 
reopen was filed prior to August 29, 2001, this amendment 
does not apply to this case.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If it is determined that new and material 
evidence has been presented, the claim will be reopened, and 
any required development would be undertaken.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

In determining if new and material evidence has been 
submitted, VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it has to be considered in order to fairly decide the 
merits of the claim.  See Spalding v. Brown, 10 Vet. App. 6, 
10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).  

In April 1996, the RO denied the veteran's claim for service 
connection for MS.  The RO considered the veteran's service 
medical records, private medical records, VAS outpatient 
treatment records and a VA examination report.  The RO noted 
that the service medical records showed no observation, 
treatment or findings of a chronic pathological neurological 
condition, including MS.  On VA examination in January 1964, 
no neurological disorder was complained of or found.  The 
private records showed that he was treated in 1987 for 
neurological complaints, and a finding of possible MS in 
1988.  The veteran was informed of the denial in April 1996.  
The RO confirmed and continued the denial in April 1996 after 
considering letter from a private examiner dated in 1996, in 
which he stated that the veteran had been a patient for one 
year.  It was noted that he had given a six-year history of 
progressive neurological deterioration.  The veteran was 
notified of this denial in April 1996.  

In May 1996, the RO confirmed and continued the denial of 
service connection for MS after considering private medical 
records dated from 1990 to 1996.  The RO found that records 
showed treatment for multiple sclerosis , with a history of 
possible onset around 1980 based on history provided by the 
veteran.  The veteran was notified of the denial in May 1996.  
The RO confirmed and continued the denial in May 1996 after 
considering private medical records dated from 1990 to 1996 
which showed treatment for MS.  The veteran was notified of 
the decision that same month.  

In June 1996, the RO confirmed and continued the denial of 
service connection for MS.  The RO considered private medical 
records dated beginning in 1984 and in the 1990's which 
showed treatment for several disabilities including MS.  The 
RO notified the veteran of the denial in June 1996.  In July 
1996 the RO confirmed and continued the denial after 
considering private medical records from St. Elizabeth 
Hospital Medical Center dated in 1994 and 1995, which showed 
treatment for MS.  The veteran was informed of the denial in 
August 1996, and he did not timely disagree.  The decision 
became final.  In order to reopen the claim, new and material 
evidence must be received.  

Evidence added to the record since the last final denial 
consists of a June 2001 and a November 2003 VA examination 
report, VA outpatient treatment records dated beginning in 
2000, private medical records dated beginning in the 1980's, 
a statement from a private examiner dated in 1964 and hearing 
testimony presented in March 2005.  The two recent VA 
examination reports are not new and material since the 
November 2003 examination does not address the veteran's MS 
and the June 2001 examination merely offers a current 
diagnosis of MS.  This information was of record at the time 
of the last final denial of service connection in July 1996.  
The treatment records are new, but they are cumulative and 
therefore not material since they document ongoing treatment 
for MS beginning many years after service in the 1980's.  The 
1964 statement is not new, but rather duplicative, since it 
was previously considered by the RO in 1996.  The veteran and 
his wife testified as to his symptoms, and his treatment.  
His wife reported that in the 1950's the veteran had problems 
with his leg dragging, and had vision problems.  

The testimony of the veteran's wife is presumed credible to 
the extent that it pertains to the factual nature observing 
symptoms and complaints of the veteran during a time shortly 
after service.  The Board finds the lay statement to be new 
and material evidence.  The Board finds that this evidence is 
new because it had not been previously submitted to agency 
decisionmakers at the time of the July 1996 decision, and is 
neither cumulative nor redundant.  The Board finds that this 
evidence is material because it relates to an unestablished 
fact necessary to substantiate the claim and it raises a 
reasonable possibility of substantiating the claim for 
service connection for MS.   This statement may be relevant 
in corroborating the occurrence of the veteran's MS during 
the presumptive period after service.  The reason for the 
denial of the initial claim for service connection was that 
there was no evidence of inservice manifestation or 
manifestation within the seven year presumptive period.  
Thus, the Board finds this evidence to be new and material 
evidence and the claim is reopened. 

The undersigned finds that the additional evidence, is so 
significant that it must be considered in order to fairly 
decide the claim.  Consequently, the legal standard for 
reopening has been met and the claim is reopened.  

Having reopened the veteran's claim, the Board will now 
determine if service connection is warranted.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service. "Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
multiple sclerosis becomes manifest to a degree of 10 percent 
within seven years from the date of termination of such 
service, it shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary. 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  

A review of the service medical record shows no complaint, 
diagnosis or treatment for symptoms relating to MS.  At 
separation in January 1957, neurologic examination was 
normal.  After service, the veteran was first examined by VA 
in January 1964.  He had no neurological complaints, and 
examination of the nervous system was normal.  

Private medical records first note neurological complaints in 
February 1987, when he complained of not being able to 
control his legs.  Rule out peripheral neuropathy was 
diagnosed.  In November 1988, borderline diabetic neuropathy 
versus possible MS was found.  In a February 1996 statement a 
private examiner noted treating the veteran for the last year 
and that the veteran has severe chronic progressive multiple 
sclerosis.  Treatment at private facilities for MS continued 
into the 2000's.  VA examination in June 2001 found that the 
veteran had multiple sclerosis.  

In considering the evidence of record, the Board finds that 
service connection for MS is not warranted.  There is no 
showing of MS in service or until over 20 years thereafter.  
Thus while there is a current disability, there is no 
inservice treatment or any treatment within the first seven 
years after service.  In addition, there is no medical nexus 
of record between service and the currently diagnosed MS.  

It is noted that the veteran's wife has testified that the 
veteran had problems with his legs in the 1950's.  Lay 
persons, such as the veteran and his wife, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
The lay statements, while credible with regard to his 
subjective complaints and history, are not sufficient 
competent evidence for the purpose of showing a nexus between 
MS and service.  Consequently, the Board cannot accord any 
probative value to lay statements regarding the etiology of 
his disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (old 
and new versions) and 38 C.F.R. § 3.102.  The Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for a MS, and that the claim must be 
denied.  


ORDER

An increased evaluation for a right wrist disability is 
denied.  

A 10 percent evaluation for a scar of the right wrist is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.

An increased (compensable) evaluation for multiple surgical 
scars is denied.  

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for MS, and the 
claim is reopened.  

Service connection for MS is denied.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


